                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


ANTONIO HERNANDEZ                                                           CIVIL ACTION

VERSUS                                                                      NO. 18-1872

EMC DIVERS, INC., ET AL.                                                    SECTION "L" (2)
                                     ORDER & REASONS

       Before the Court is G&M Rentals, LLC’s unopposed motion for summary judgment. R.

Doc. 79. For the reasons that follow, the motion is GRANTED.

       I.      BACKGROUND

       Plaintiff Antonio Hernandez initially sued EMC Divers, Inc. (“EMC”), Broussard

Brothers, Inc. (“Broussard") and Mactech, Inc. d/b/a Mactech Offshore (“Mactech”) claiming

that he was struck by a hydraulic diamond wire saw during an underwater dive.

Hernandez was working as an employee of EMC aboard a vessel owned by Broussard, using a

saw owned by Mactech. Hernandez amended his complaint to add G&M Rentals, LLC (“G&M”)

on the mistaken belief that G&M rented the subject saw from Mactech and supplied it to Broussard.

EMC asserted crossclaims against Broussard, Mactech, and G&M seeking reimbursement.

       G&M moves for summary judgment dismissing the claims asserted against it by Plaintiff

and EMC on the grounds that G&M did not, in fact, supply the saw. The motion is unopposed.

       II.     LAW AND ANALYSIS

       Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates the

entry of summary judgment, after adequate time for discovery and upon motion, against a party

                                                1
who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving for

summary judgment bears the initial burden of demonstrating the basis for summary judgment and

identifying those portions of the record, discovery, and any affidavits supporting the conclusion

that there is no genuine issue of material fact. Id. at 323. If the moving party meets that burden,

then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate the

existence of a genuine issue of material fact. Id. at 324.

       Documents attached to G&M’s motion for summary judgment show that Broussard rented

the diamond wire saw involved here directly from Mactech – not through G&M. A Mactech

Offshore Packing List includes the diamond wire saw and lists the customer as Broussard. The

“out” date for the rental is listed as September 1, 2017, and the “in” date is September 18, 2017.

R. Doc. 79-3. These documents verify that the diamond wire saw used by Hernandez on September

13, 2017 was rented directly from Mactech to Broussard – not through G&M. G&M did not own,

control, man, or provide tools or equipment for the dive support vessel to which Hernandez was

assigned and was not involved in the planning or implementation of work being performed.

       III.    CONCLUSION

       For these reasons, G&M’s unopposed motion for summary judgment (R. Doc. 79) is hereby

GRANTED. All claims asserted against G&M in this matter are DISMISSED WITH

PREJUDICE.

       New Orleans, Louisiana, on this 3rd day of January, 2019.



                                                             ______________________________
                                                             ELDON E. FALLON
                                                             United States District Judge



                                                  2
